                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

LAURENCE STEWART,                                 CV 15-00089-GF-BMM

             Plaintiff,

       vs.                                                 ORDER

MR. BERKEBILE, MS. ARNOLD, MR.
SPIEGLE, and MR. WEAVER,

             Defendants.

      Pending are Plaintiff Laurence Stewart’s Motion for Judgment as a Matter of

Law or New Trial (Doc. 176), Motion for Transcripts (Doc. 179), Motion for

Notice of Appeal (Doc. 182), Motion for Clarification (Doc. 183), and Application

for Taxation of Costs (Doc. 184). The Court will address each filing.

I. Motion for Judgment as a Matter of Law or New Trial

      This matter was tried before a jury on December 2, 2019, and the jury

reached a verdict in favor of Mr. Stewart with regard to Defendant Weaver on

December 3, 2019. (Doc. 174.) Mr. Stewart filed a Motion for a Judgment as a

Matter of Law or Alternatively for a New Trial pursuant to Rules 50 and 59 of the

Federal Rules of Civil Procedure on December 12, 2019. (Doc. 176.)

      A. Judgment as a Matter of Law Standard

      Federal Rule of Civil Procedure 50 governs a request for a judgment as a


                                            1
matter of law. A court may grant a motion for judgment as a matter of law against

the nonmoving party only if “there is no legally sufficient evidentiary basis for a

reasonable jury to find for that party on that issue.” Fed. R. Civ. P. 50(a). The

Ninth Circuit has made clear that a court “cannot disturb the jury’s verdict if it is

supported by substantial evidence.” Lambert v. Ackerley, 180 F.3d 997, 1012 (9th

Cir. 1999).

      Substantial evidence means “evidence adequate to support the jury’s

conclusion, even if it is also possible to draw a contrary conclusion” from the same

evidence. Castro v. County of Los Angeles, 833 F.3d 1060, 1066 (9th Cir. 2016)

(internal quotation marks omitted). “Thus, although the court should review the

record as a whole, it must disregard evidence favorable to the moving party that the

jury is not required to believe, and may not substitute its view of the evidence for

that of the jury.” Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 151

(2000). In other words, entry of judgment as a matter of law is warranted only “if

the evidence, construed in the light most favorable to the nonmoving party, permits

only one reasonable conclusion, and that conclusion is contrary to the jury’s

verdict.” Castro, 833 F.3d at 1066 (internal quotation marks omitted).

      B. Motion for New Trial Standard

      The Court considers Mr. Stewart’s motion for new trial pursuant to Rule 59

of the Federal Rules of Civil Procedure. Under Rule 59, a district court has the

                                              2
discretion to grant a new trial “for any reason for which a new trial has heretofore

been granted in an action at law in federal court.” Fed. R. Civ. P. 59(a)(1)(A).

Rule 59 does not specify the grounds on which a motion for a new trial may be

granted. As a result, courts are “bound by those grounds that have been historically

recognized.” Zhang v. Am. Gem Seafoods, Inc., 339 F.3d 1020, 1035 (9th Cir.

2003). “Historically recognized grounds include, but are not limited to, claims

‘that the verdict is against the weight of the evidence, that the damages are

excessive, or that, for other reasons, the trial was not fair to the party moving.’”

Molski v. M.J. Cable, Inc., 481 F.3d 724, 729 (9th Cir. 2007) (quoting Montgomery

Ward & Co. v. Duncan, 311 U.S. 243, 251 (1940)).

      The Ninth Circuit has determined that “[t]he trial court may grant a new trial

only if the verdict is contrary to the clear weight of the evidence, is based upon

false or perjurious evidence, or to prevent a miscarriage of justice.” Molski, 481

F.3d at 729 (citation omitted). The Ninth Circuit has explained the Court’s duty as

follows:

      to weigh the evidence as he saw it, and to set aside the verdict of the
      jury, even though supported by substantial evidence, where, in his
      conscientious opinion, the verdict is contrary to the clear weight of the
      evidence, or is based upon evidence which is false, or to prevent, in the
      sound discretion of the trial judge, a miscarriage of justice.

Moist Cold Refrigerator Co. v. Lou Johnson Co., 249 F.2d 246, 256 (9th Cir.

1957). “[E]rroneous jury instructions, as well as the failure to give adequate

                                              3
instructions, are also bases for a new trial.” Murphy v. City of Long Beach, 914

F.2d 183, 187 (9th Cir. 1990) (citations omitted).

      The authority to grant a new trial is “confided almost entirely to the exercise

of discretion on the part of the trial court.” Allied Chem. Corp. v. Daiflon, Inc.,

449 U.S. 33, 36 (1980). The Court “may grant a new trial only if the verdict is

contrary to the clear weight of the evidence, is based upon false or perjurious

evidence, or to prevent a miscarriage of justice.” Passantino v. Johnson &

Johnson Consumer Products, Inc., 212 F.3d 493, 510 n. 15 (9th Cir. 2000)(citing

Ace v. Aetna Life Ins. Co., 139 F.3d 1241, 1248 (9th Cir.).)

      C. Analysis

      Mr. Stewart raises five grounds that he contends entitle him either to a

judgment as a matter of law or a new trial.

             1. Dismissal of Mr. Spiegle

      Mr. Stewart first argues that the Court’s dismissal of Defendant Spiegle

immediately before trial precluded him from calling Mr. Spiegle as a witness at

trial and thus prejudiced his case and entitles him to a new trial. (Doc. 177 at 1-2.)

Mr. Stewart contends Mr. Spiegle’s testimony was important to his case against

Defendants Arnold and Berkebile based on the fact that Mr. Spiegle responded to

two of Mr. Stewart’s subsequent requests. Mr. Stewart argues this response

demonstrates Mr. Spiegle’s involvement in the disciplinary process. Mr. Stewart

                                              4
also makes conclusory claims that Mr. Spiegle could have been more involved in

Mr. Stewart’s discipline and, therefore, he knows about Ms. Arnold’s “motivations

and feeling, etc.” (Doc. 177 at 1.)

      The Court’s November 27, 2019 Order recognized Mr. Spiegle’s limited

involvement in this matter:

      The undisputed facts are that the only action taken by Defendant
      Spiegle at issue in this case is his placement of Mr. Stewart on a
      grievance restriction on or about July 10, 2015. (Doc. 104 at 8.) The
      Court has determined that the CCC defendants are entitled to the good
      faith defense with regard to the grievance restriction claim. Defendant
      Spiegle must be dismissed from this action. The CCC grievance
      restriction is not at issue for the upcoming trial.

(Doc. 159 at 7-8.) Mr. Spiegle’s involvement was limited to the grievance

restriction. The legality of the grievance restriction was not at issue in the trial. The

trial addressed the disciplinary action taken against Mr. Stewart. Mr. Stewart has

presented no evidence to suggest that Mr. Spiegle was involved in the initial

disciplinary action taken against him. Mr. Spiegle’s responses to Mr. Stewart’s

July 11, 2015, kite and his response to Mr. Stewart’s July 3, 2015, grievance do not

suggest otherwise. Mr. Stewart’s arguments are speculative and lack evidentiary

support. Mr. Stewart has failed to present a sufficient basis to find that he suffered

prejudice by not being able to call Mr. Spiegle as a witness and he is not entitled to

judgment as a matter of law or a new trial on this issue.




                                               5
             2. Supplemental Discovery

      Mr. Stewart next argues he should be granted a new trial because Defendants

failed to supplement discovery information. Mr. Stewart claims that he was

blindsided at trial by the names of unknown people involved in the review

processes of his disciplinary infractions and disciplinary hearing decisions. Mr.

Stewart argues he was not aware that other people reviewed his disciplinary

infraction report (Trial Exhibit 111) and disciplinary hearing decision (Trial

Exhibit 112) because Defendants did not disclose those documents. Mr. Stewart

argues he was not able to name these people as Defendants as a result of the failure

to disclose. He contends Defendants had an obligation to supplement their initial

disclosures to name these individuals as persons who might have information

regarding his claims.

      As Defendants point out, Mr. Stewart’s own exhibits provide the basis for

this argument. Both Exhibits 111 and 112 have a signature on the line for

“administrative review.” Mr. Stewart easily could have filed discovery requests to

determine who signed these documents and whether any other officers were

involved in the discipline at issue. He apparently did not. The Court finds that the

alleged failure of Defendants to supplement discovery information to identify other

individuals who may have reviewed the discipline at issue did not improperly




                                             6
prejudice Mr. Stewart to the extent that he would be entitled to judgment as a

matter of law or a new trial.

             3. Compensatory Damages

      Third, Mr. Stewart contends the jury could not have found as a matter of law

that Defendants did not injure Mr. Stewart. He claims that Defendants’ violation

of his First Amendment rights entitles him to compensatory damages. He argues

that the damages instruction or verdict form likely misled the jury. He contends

the finding of a constitutional right violation itself creates an injury that entitled

him to an award of damages. As such, he claims that he is entitled to judgment as

a matter of law or a new trial on damages. (Doc. 177 at 4.)

      An award of nominal damages seems to provide a nominal sum to vindicate

a plaintiff where a defendant’s misconduct did not cause actual, provable injury.

Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 308 n. 11 (1986). Nothing

requires a jury to award compensatory damages simply because it found a First

Amendment violation. Id. at 308-09.

      The Court declines to find that the jury’s verdict proved contrary to the clear

weight of the evidence. Mr. Stewart is not entitled to judgment as a matter of law

or a new trial on this issue.




                                               7
             4. Punitive Damages

      Fourth, Mr. Stewart argues the jury erred by not awarding punitive damages.

He contends that Defendants either acted in good faith or that they acted with

complete indifference to his rights. He argues that the jury also should have

awarded punitive damages because the jury found that Officer Weaver had not

acted in good faith. (Doc. 177 at 4-5.)

      “A jury may award punitive damages under § 1983 if a defendant’s conduct

was driven by evil motive or intent, was malicious or oppressive, or when it

involved a reckless or callous indifference to the constitutional rights of others.”

Hernandez v. Skinner, 383 F.Supp.3rd 1077, 1087 (D. Mont. 2019) (citing Dang v.

Cross, 422 F.3d 800, 809 (9th Cir. 2005)). The jury reasonably could have found

that Officer Weaver had not acted in good faith, but that his conduct had not been

malicious, oppressive, or that he acted in reckless disregard of Mr. Stewart’s rights.

The Court declines to find that the jury’s finding on this issue proved contrary to

the clear weight of the evidence. Mr. Stewart is not entitled to judgment as a

matter of law or a new trial on this issue.

             5. Good Faith Defense

      Fifth, Mr. Stewart argues that Defendants waived their good faith defense

because they did not assert it in their motion for summary judgment. Defendants




                                              8
timely raised the good faith defense in Defendants’ Answer (Doc. 18 at 10) and it

was not waived.

      Mr. Stewart also argues that that the jury could not have found for any

defendant on the issue of good faith and that Court failed to instruct the jury

properly regarding the good faith defense. He argues that the factors in Clement v.

City of Glendale, 518 F.3d 1090 (9th Cir. 2008), represent necessary factors for

this defense. To the contrary, as stated in Cook v. Brown, 364 F.Supp.3d 1184

(D.Or. 2019):

      Nowhere does Clement characterize any of these “factors” as
      “necessary.” And what Plaintiffs characterize as “factors” are simply
      the circumstances that, in totality, persuaded the Clement court to find
      the good faith defense to be appropriate.

Cook, 364 F.Supp.3d at 1192 n.3.

      The Court based its jury instructions on applicable Ninth Circuit law and

were not erroneous. The Court sees no basis to overturn the jury’s verdict.

II. Motion for Transcripts

      Two statutes must be considered whenever the district court receives a

request to prepare transcripts at the government s expense. First, 28 U.S.C.

§ 1915(c) defines the limited circumstances under which a court can direct the

government to pay for transcripts for a litigant proceeding in forma pauperis:

      Upon the filing of an affidavit in accordance with subsections (a) and
      (b) and the prepayment of any partial filing fee as may be required
      under subsection (b), the court may direct payment by the United States
                                              9
       of the expenses of (1) printing the record on appeal in any civil or
       criminal case, if such printing is required by the appellate court; (2)
       preparing a transcript of proceedings before a United States magistrate
       judge in any civil or criminal case, if such transcript is required by the
       district court, in the case of proceedings conducted under section 636(b)
       of this title or under section 3401(b) of title 18, United States Code; and
       (3) printing the record on appeal if such printing is required by the
       appellate court, in the case of proceedings conducted pursuant to
       section 636(c) of this title. Such expenses shall be paid when authorized
       by the Director of the Administrative Office of the United States
       Courts.

28 U.S.C. § 1915(c). Here, the Ninth Circuit has not informed the Court that this

action requires the printing of the record on appeal.

       Second, 28 U.S.C. § 753(f) allows a court to order the government to pay for

transcripts only if “the trial judge or a circuit judge certifies that the suit or appeal

is not frivolous and that the transcript is needed to decide the issue presented by the

suit or appeal.” 28 U.S.C. § 753(f); Henderson v. United States, 734 F.2d 483, 484

(9th Cir. 1984). “A substantial question exists where the issue before the court of

appeals is reasonably debatable.” Tuggles v. City of Antioch, 2010 WL 3955784

(N.D. Cal. Oct.8, 2010) (internal citations and quotations omitted); Washburn v.

Fagan, 2007 WL 2043854, *2 (N.D. Cal., July 12, 2007) (citations and internal

quotations omitted). The existence of any doubt as to the merits requires a court to

resolve the issue of providing a transcript at government expense in favor of the

appellant. Washburn, 2007 WL 2043854 at *2.

       Given the legal issues in this case, the Court cannot say that an appeal would

                                               10
not be taken in good faith and it appears the transcript would be needed to decide

any issue raised on appeal. The Court will grant Mr. Stewart’s motion.

III. Motion for Notice of Appeal

      Mr. Stewart has filed a Motion for Notice of Appeal asking that his Notice

of Appeal go into effect upon the Court’s resolution of his post-trial motions. The

Court having made a determination on those motions, the Clerk of Court will be

directed to file Mr. Stewart’s Notice of Appeal (Doc. 182-1) and process the

appeal.

IV. Motion for Clarification on Requested Injunctive/Declaratory Relief

      Mr. Stewart has filed a motion for clarification requesting that the Court

grant his request for injunctive relief to have his guilty finding arising from the

June 30, 2015, informal grievance removed from his prison record. (Doc. 183.)

Defendants argue that Mr. Stewart’s transfer from Crossroads Correctional Facility

years ago renders the matter moot. Defendants further argue that they no longer

possess Mr. Stewart’s disciplinary record. Defendants also contend that

disciplinary findings only stay on Mr. Stewart’s prison record for classification

purposes for three years and more than three years have elapsed from the

disciplinary finding. (Doc. 187.)

      Mr. Stewart’s transfer from Crossroads to Montana State Prison renders

moot any of his claims against the CoreCivic Defendants for injunctive relief. See

                                              11
Pride v. Correa, 719 F.3d 1130, 1138 (9th Cir. 2013) (citing Johnson v. Moore,

948 F.2d 517, 519 (9th Cir. 1991)); Alvarez v. Hill, 667 F.3d 1061, 1064 (9th Cir.

2012) (holding prisoner’s claims for injunctive and declaratory relief relating to

prison conditions are rendered moot by his transfer to another facility). The Court

will deny the motion.

V. Application for Taxation of Costs

      Rule 54 of the Federal Rules of Civil Procedure provides that “costs—other

than attorney’s fees—should be allowed to the prevailing party.” Fed. R. Civ. P.

54(d)(1). Rule 54 creates “a presumption for awarding costs to prevailing parties;

the losing party must show why costs should not be awarded.” Save Our Valley v.

Sound Transit, 335 F.3d 932, 945 n. 12 (9th Cir. 2003). Rule 54(d) provides no

guidance, however, on how to determine the prevailing party in instances of a

mixed verdict. See Fed. R. Civ. P. 54(d)(1).

      Defendants argue that Mr. Stewart does not qualify as the prevailing party

for purposes of billing costs. Although Rule 54 creates a presumption favoring

granting costs to the prevailing party, “the decision whether to award costs

ultimately lies within the sound discretion of the district court.” Marx v. Gen.

Revenue Corp., 568 U.S. 371, 377 (2013).

      A “party in whose favor judgment is rendered is generally the prevailing

party for purposes of awarding costs under Rule 54(d).” San Diego Police

                                             12
Officers’ Ass’n v. San Diego City Emps.’ Ret. Sys., 568 F.3d 725, 741 (9th Cir.

2009) (quotation omitted). A party need not prevail on all of its claims to be found

the prevailing party, and prevailing party status “does not turn on the magnitude of

the relief obtained.” Farrar v. Hobby, 506 U.S. 103, 114 (1992); San Diego Police

Officers’ Ass’n, 568 F.3d at 741. Generally, a plaintiff who wins even nominal

damages is considered the prevailing party. See, e.g., Farrar, 506 U.S. at 113 (“A

judgment for damages in any amount, whether compensatory or nominal, modifies

the defendant’s behavior for the plaintiff’s benefit by forcing the defendant to pay

an amount of money he otherwise would not pay.”). However, a “technical victory

may be so insignificant . . . as to be insufficient to support prevailing party status.”

Tex. State Teachers Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782, 792 (1989).

      Mr. Stewart stands as the prevailing party here. Mr. Stewart successfully

established that Defendants violated his First Amendment rights by disciplining

him for filing the grievance at issue. Qualified immunity shielded the Department

of Corrections Defendants from liability. Defendant Arnold was entitled to the

good faith defense. The jury found Officer Weaver liable for the First Amendment

violation at issue. The Court does not view the jury’s verdict as a “technical

victory” for Mr. Stewart. The jury’s verdict entitles Mr. Stewart to costs.




                                              13
      Defendants do not otherwise oppose the specific costs sought by Mr.

Stewart. Accordingly, the Court will award Mr. Stewart costs in the amount of

$558.80.

      Based upon the foregoing, the Court issues the following:

                                        ORDER

      1. Mr. Stewart s Motion for Judgment as a Matter of Law or New Trial

(Doc. 176) is DENIED.

      2. Mr. Stewart’s Motion for Transcripts (Doc. 179) is GRANTED. The

Clerk of Court s Office is directed to procure and pay for Mr. Stewart s copy of the

trial transcript from December 2, 2019 through December 3, 2019.

      3. Mr. Stewart’s Motion for Notice of Appeal (Doc. 182) is GRANTED.

The Clerk of Court is directed to process Mr. Stewart’s Notice of Appeal (Doc.

182-1) upon the filing of this Order.

      4. Mr. Stewart’s Motion for Clarification (Doc. 183) is DENIED.

      5. Mr. Stewart’s Application for Taxation of Costs (Doc. 184) is

GRANTED and he is awarded costs in the amount of $558.80.

      Dated this 21st day of January, 2020.




                                              14
